EXHIBIT 10.3

SECURITY AGREEMENT

REFERENCE IS MADE TO THE INTERCREDITOR AGREEMENT REFERRED TO BELOW.
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIENS AND SECURITY
INTERESTS GRANTED TO THE COLLATERAL AGENT FOR THE BENEFIT OF THE CLAIMHOLDERS
PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT AND THE OTHER CLAIMHOLDERS HEREUNDER ARE SUBJECT TO THE
PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN.

SECURITY AGREEMENT dated as of October 3, 2008, between AMPEX CORPORATION, a
corporation duly organized and validly existing under the laws of Delaware (the
“Borrower”); each of the Subsidiaries of the Borrower identified under the
caption “SUBSIDIARY GUARANTORS” on the signature pages hereto (each
individually, a “Subsidiary Guarantor” and, collectively, the “Subsidiary
Guarantors”); each ADDITIONAL OBLIGOR that may become a party hereto after the
date hereof in accordance with Section 6.11 (an “Additional Obligor”, together
with the Borrower and each Subsidiary Guarantor, the “Obligors” and each
individually, an “Obligor”); and HILLSIDE CAPITAL INCORPORATED, as collateral
agent for the Claimholders (as hereinafter defined) (in such capacity, together
with its successors in such capacity, the “Collateral Agent”).

The Borrower, the Subsidiary Guarantors and Hillside Capital Incorporated
(“Hillside”) are parties to a Credit Agreement dated as of October 3, 2008 (as
modified and supplemented and in effect from time to time, the “Credit
Agreement”) providing, subject to the terms and conditions thereof, for loans to
be made (and for loans to be deemed to be made) by Hillside to the Borrower.

The Borrower, the Subsidiary Guarantors and U.S. Bank National Association, as
trustee (in such capacity, the “Senior Note Trustee”), are parties to an
Indenture dated as of October 3, 2008 (as modified and supplemented and in
effect from time to time, the “Indenture”), providing, subject to the terms and
conditions thereof, for the issuance of senior secured notes by the Borrower.

The Borrower, the Subsidiary Guarantors, Hillside, the Senior Note Trustee and
the Collateral Agent are parties to an Intercreditor Agreement dated as of
October 3, 2008 (as modified and supplemented and in effect from time to time,
the “Intercreditor Agreement”) providing for, among other things, the relative
priorities of the security interests granted by this Agreement and the
appointment of the Collateral Agent to act as agent for the Claimholders
referred to therein.



--------------------------------------------------------------------------------

To induce said Claimholders to enter into the Transaction Documents referred to
in the Intercreditor Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each Obligor has
agreed to pledge and grant (1) a security interest in the First Lien Collateral
(as hereinafter defined) as security for the First Lien Secured Obligations (as
so defined) and (2) a security interest in the Second Lien Collateral (as
hereinafter defined) as security for the Second Lien Secured Obligations (as so
defined). Accordingly, the parties hereto agree as follows:

Section 1. Definitions, Etc.

1.01 Terms Generally. Terms used herein and not otherwise defined herein are
used herein as defined in the Intercreditor Agreement.

1.02 Certain Uniform Commercial Code Terms. The terms “Accession”, “Account”,
“Chattel Paper”, “Commercial Tort Claims”, “Commodity Account”, “Commodity
Contract”, “Document”, “Electronic Chattel Paper”, “Equipment”, “Fixture”,
“General Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Payment Intangible”, “Proceeds”, “Promissory Note”,
“Record”, “Software” and “Supporting Obligation” have the respective meanings
assigned thereto in Article 9 of the NYUCC. The terms “Entitlement Holder”,
“Financial Asset”, “Security”, “Securities Account” and “Security Entitlement”
have the respective meanings assigned thereto in Article 8 of the NYUCC. The
term “Money” has the meaning assigned thereto in Article 1 of the NYUCC.

1.03 Additional Definitions. In addition, as used herein:

“Agreement” or “Security Agreement” means this security agreement.

“Bailee Collateral” means certificated securities, tangible chattel paper,
instruments and goods evidenced by a negotiable document.

“Claimholders” means, collectively, the First Lien Claimholders and the Second
Lien Claimholders.

“Collateral” means the First Lien Collateral and/or the Second Lien Collateral,
as applicable.

“Collateral Account” has the meaning assigned to such term in Section 4.01(a).

 

- 2 -



--------------------------------------------------------------------------------

“Copyright Collateral” means all Copyrights, whether now owned or hereafter
acquired by any Obligor, including, but not limited to, each registered
Copyright identified in Annex 4.

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.

“Default” means a “Default” under the Indenture and/or the Credit Agreement.

“Deposit Account” has the meaning provided in Section 9-102(a)(29) of the NYUCC
except in no event shall it include any deposit account (i) of which all or a
substantial portion of the funds on deposit are used for funding (a) payroll,
(b) 401(k) and other retirement plans and employee benefits, and (c) escrow
arrangements, (ii) where the balance of such deposit account is swept at the end
of each Business Day into a Deposit Account subject to a control agreement, and
(iii) (not already subject to these provisions) with an aggregate average daily
balance of all funds in all such other deposit accounts for all Obligors not in
excess of $100,000 at any time.

“Event of Default” means an “Event of Default” under the Indenture and/or the
Credit Agreement.

“Excluded Foreign Subsidiary” means each of the Foreign Subsidiaries of the
Borrower listed in Annex 12 hereto.

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Secured Obligations at such time, including without limitation the First Lien
Trustee and the First Lien Noteholders or any Affiliate of the First Lien
Trustee or any First Lien Noteholder.

“First Lien Collateral” has the meaning assigned to such term in Section 3(i).

“First Lien Credit Documents” means the First Lien Indenture, the First Lien
Notes, this Agreement and each of the other agreements, documents and
instruments providing for or evidencing any other First Lien Secured Obligation,
and any other document or instrument executed or delivered at any time in
connection with any First Lien Secured Obligations, including any intercreditor
or joinder agreement among holders of First Lien Secured Obligations, to the
extent such are effective at the relevant time, as each may be modified from
time to time in accordance with the terms of the Intercreditor Agreement;
provided that any such modification does not increase the principal amount of
First Lien Secured Obligations permitted under the Intercreditor Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“First Lien Noteholders” means the holder of any note issued under the
Indenture.

“First Lien Secured Obligations” means the First Lien Notes in an aggregate
principal amount at any one time outstanding of up to $3,658,080, as such
principal amount may be increased by amendments complying with Section 5.3(a) of
the Intercreditor Agreement, and all other obligations, liabilities and
indebtedness of every kind, nature and description owing by the Grantors to the
First Lien Claimholders and/or any of their respective affiliates under or in
connection with the First Lien Credit Documents (as in effect on the date hereof
or amended in accordance with the terms hereof), including interest, charges,
fees, costs, indemnities and expenses, however evidenced, whether as principal,
surety, endorser, guarantor or otherwise, whether now existing or hereafter
arising, whether arising before, during or after the commencement of an
Insolvency or Liquidation Proceeding (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
Insolvency or Liquidation Proceeding, whether or not such amounts are allowed or
allowable in whole or in part in such Insolvency or Liquidation Proceeding),
whether direct or indirect, absolute or contingent, joint or several, due or not
due, primary or secondary, liquidated or unliquidated, secured or unsecured, and
however acquired by the First Lien Claimholders. To the extent any payment with
respect to the First Lien Secured Obligations (whether by or on behalf of any
Grantor, as proceeds of security, enforcement of any right of set-off or
otherwise) is declared to be fraudulent or preferential in any respect, set
aside or required to be paid to a debtor in possession, trustee, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred.

“Foreign Subsidiary” has the meaning assigned to such term in the Credit
Agreement and the Indenture.

“Grant” means a Grant of Trademark Security Interest, substantially in the form
of Exhibit I annexed hereto, and a Grant of Patent Security Interest,
substantially in the form of Exhibit II annexed hereto, and a Grant of Copyright
Security Interest, substantially in the form of Exhibit III annexed hereto.

“Initial Pledged Shares” means the Shares of each Issuer beneficially owned by
any Obligor on the date hereof and identified in Annex 3 (Part A).

 

- 4 -



--------------------------------------------------------------------------------

“Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets; (b) all licenses or user or other agreements granted to any
Obligor with respect to any of the foregoing, in each case whether now or
hereafter owned or used; (c) all customer lists, supplier lists, data, plans,
blueprints, specifications, designs, drawings, recorded knowledge, surveys,
engineering reports, test reports, manuals, materials standards, computer and
automatic machinery software and programs; (d) all field repair data, sales data
and other proprietary information relating to sales or service of products now
or hereafter manufactured; (e) all accounting information and all media in which
or on which any information or knowledge or data or records may be recorded or
stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data; (f) all licenses, consents, permits,
variances, certifications and approvals of governmental agencies now or
hereafter held by any Obligor; (g) all causes of action, claims and warranties
now or hereafter owned or acquired by any Obligor in respect of any of the items
listed above; and (h) all proceeds in respect of any of the items listed above
(such as, by way of example and not by limitation, license royalties).

“Issuers” means, collectively, (a) the respective Persons identified next to the
names of the Obligors on Annex 3 (Part A) under the caption “Issuer”, (b) any
other Person that shall at any time be a Subsidiary of any Obligor other than an
Excluded Foreign Subsidiary, and (c) the issuer of any equity securities
hereafter owned by any Obligor.

“Motor Vehicles” means motor vehicles, tractors, trailers and other like
property, whether or not the title thereto is governed by a certificate of title
or ownership.

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“Patent Collateral” means all Patents, whether now owned or hereafter acquired
by any Obligor, including, but not limited to, each Patent identified in
Annex 5.

“Patents” means all patents and patent applications and rights and interests in
patents and patent applications, including the inventions and improvements
described and claimed therein together with the reissues, divisions,
continuations, renewals, extensions and continuations-in-part thereof, all
income, royalties, damages and payments now or hereafter due and/or payable with
respect thereto, all damages and payments for past or future infringements
thereof and rights to sue therefor, and all rights corresponding thereto
throughout the world.

“Permitted Encumbrances” has the meaning assigned to such term in Section 2.01.

 

- 5 -



--------------------------------------------------------------------------------

“Permitted Investment” has, until the Discharge of the First Lien Secured
Obligations, the meaning assigned to such term in the Indenture, and thereafter,
the meaning assigned to such term in the Credit Agreement.

“Pledged Shares” means, collectively, (i) the Initial Pledged Shares and all
other Shares of any Issuer now or hereafter owned by any Obligor other than
Voting Stock described under clause (C) of the definition of Excluded
Collateral, together in each case with (a) all certificates representing the
same, (b) all shares, securities, moneys or other property representing a
dividend on or a distribution or return of capital on or in respect of the
Pledged Shares, or resulting from a split-up, revision, reclassification or
other like change of the Pledged Shares or otherwise received in exchange
therefor, and any warrants, rights or options issued to the holders of, or
otherwise in respect of, the Pledged Shares, and (c) without prejudice to any
provision of any of the Transaction Documents prohibiting any merger or
consolidation by an Issuer, all Shares of any successor entity of any such
merger or consolidation.

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Secured Obligations at such time, including without limitation the Second
Lien Lender or any Affiliate of the Second Lien Lender under the Credit
Agreement.

“Second Lien Collateral” has the meaning assigned to such term in Section 3(ii).

“Second Lien Credit Documents” means the Second Lien Credit Agreement, the
Security Agreement, the Hillside-Ampex/Sherborne Agreement, the other Loan
Documents and each of the other agreements, documents and instruments providing
for or evidencing any other Second Lien Secured Obligation, and any other
document or instrument executed or delivered at any time in connection with any
Second Lien Secured Obligations, including any intercreditor or joinder
agreement among holders of Second Lien Secured Obligations, to the extent such
are effective at the relevant time, as each may be modified or Refinanced from
time to time in accordance with the terms of the Intercreditor Agreement;
provided that any such modification does not increase the principal amount
thereof beyond the aggregate principal amount of Second Lien Secured Obligations
permitted under the Intercreditor Agreement on the date hereof.

“Second Lien Lender” means the “Lender” under and as defined in the Credit
Agreement.

“Second Lien Secured Obligations” means all “Loans” outstanding under and as
defined in the Credit Agreement and the other Second Lien Credit Documents, an
aggregate principal amount at any one time outstanding of up to $25,000,000, as
such principal amount may be increased by amendments complying with
Section 5.3(b) of the Intercreditor Agreement, the Series A Preferred Stock (as
defined in the Hillside-

 

- 6 -



--------------------------------------------------------------------------------

Ampex/Sherborne Agreement), the guarantees by the Subsidiary Guarantors of the
Loans and of the Series A Preferred Stock contained in the
Hillside-Ampex/Sherborne Agreement executed and delivered in connection with the
Credit Agreement, and all other obligations, liabilities and indebtedness of
every kind, nature and description owing by the Grantors to the Second Lien
Claimholders and/or any of their respective affiliates under or in connection
with the Second Lien Credit Documents (as in effect on the date hereof or
amended in accordance with the terms thereof and hereof), including interest,
charges, fees, costs, indemnities and expenses, however evidenced, whether as
principal, surety, endorser, guarantor or otherwise, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of the Credit Agreement or after the commencement of an Insolvency
or Liquidation Proceeding (including the payment of interest and other amounts
which would accrue and become due but for the commencement of such Insolvency or
Liquidation Proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such Insolvency or Liquidation Proceeding), whether direct
or indirect, absolute or contingent, joint or several, due or not due, primary
or secondary, liquidated or unliquidated, secured or unsecured, and however
acquired by the Second Lien Claimholders. To the extent any payment with respect
to the Second Lien Secured Obligations (whether by or on behalf of any Grantor,
as proceeds of security, enforcement of any right of set-off or otherwise) is
declared to be fraudulent or preferential in any respect, set aside or required
to be paid to a debtor in possession, trustee, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall be
deemed to be reinstated and outstanding as if such payment had not occurred.

“Secured Obligations” means the First Lien Secured Obligations and the Second
Lien Secured Obligations.

“Securities Act” has the meaning assigned to such term in Section 5.05(b).

“Shares” means shares of capital stock of a corporation, limited liability
company interests, partnership interests and other ownership or equity interests
of any class in any Person.

“Trademark Collateral” means all Trademarks, whether now owned or hereafter
acquired by any Obligor, including, but not limited to, each Trademark
identified in Annex 6, together, in each case, with the product lines and
goodwill of the business connected with the use of, and symbolized by, each such
trade name, trademark and service mark. Notwithstanding the foregoing, the
Trademark Collateral does not and shall not include any Trademark that would be
rendered invalid, abandoned, void or unenforceable by reason of its being
included as part of the Trademark Collateral.

 

- 7 -



--------------------------------------------------------------------------------

“Trademarks” means all trade names, trademarks and service marks, logos,
designs, indicia, trade dress, corporate names, company names, business names,
fictitious business names, trade styles and/or other source and/or business
identifiers, trademark and service mark registrations, and applications for
trademark and service mark registrations, including all renewals of trademark
and service mark registrations, all rights to recover for all past, present and
future infringements thereof and all rights to sue therefor, and all rights
corresponding thereto throughout the world.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the State of New York; provided, however, that, at any
time, if by reason of mandatory provisions of law, any or all of the perfection
or priority of the Collateral Agent’s security interest in any item or portion
of the Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “Uniform Commercial
Code” shall mean the Uniform Commercial Code as in effect, at such time, in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or priority and for purposes of definitions relating to such
provisions.

“Voting Stock” has the meaning assigned to such term in the Credit Agreement and
the Indenture.

Section 2. Representations and Warranties. Each Obligor represents and warrants
to the Claimholders and the Collateral Agent that:

2.01 Title. Such Obligor is the sole beneficial owner of the Collateral in which
it purports to grant the security interests pursuant to Section 3 (other than
Intellectual Property in relation to which such Obligor is the joint beneficial
owner) and no Lien exists upon such Collateral (and no right or option to
acquire the same exists in favor of any other Person) other than (a) the
security interests created or provided for herein, which security interests
constitute a valid first and prior perfected Lien on the Collateral, other than
(i) Money not held in a Deposit Account (ii) Commercial Tort Claims not listed
in Annex 7 hereto, and (iii) as otherwise provided for herein (subject to the
terms of the Intercreditor Agreement) and (b) the Liens expressly permitted by
Section 7.02 of the Credit Agreement and Section 5.06 of the Indenture (the
“Permitted Encumbrances”).

2.02 Names, Etc. The full and correct legal name, type of organization,
jurisdiction of organization, organizational ID number (if applicable) and
mailing address of each Obligor as of the date hereof are correctly set forth in
Annex 1. Annex 1 correctly specifies the place of business of each Obligor or,
if such Obligor has more than one place of business, the location of the chief
executive office of such Obligor.

 

- 8 -



--------------------------------------------------------------------------------

2.03 Changes in Circumstances. Such Obligor has not (a) within the period of
four months prior to the date hereof, changed its location (as defined in
Section 9-307 of the NYUCC), (b) except as specified in Annex 1, heretofore
changed its name, or (c) except as specified in Annex 2, heretofore become a
“new debtor” (as defined in Section 9-102(a)(56) of the NYUCC) with respect to a
currently effective security agreement previously entered into by any other
Person.

2.04 Pledged Shares. The Initial Pledged Shares constitute (a) 100% of the
issued and outstanding Shares of each Issuer other than a Foreign Subsidiary
beneficially owned by such Obligor on the date hereof (other than any Shares
held in a Securities Account referred to in Annex 8), whether or not registered
in the name of such Obligor and (b) in the case of each Issuer that is a first
tier Foreign Subsidiary, (i) 65% of the issued and outstanding shares of Voting
Stock of such Issuer and (ii) 100% of all other issued and outstanding Shares of
whatever class of each Issuer beneficially owned by such Obligor on the date
hereof (other than any constituting Investment Property held in a Securities
Account referred to in Annex 8), in each case whether or not registered in the
name of such Obligor (or, in the case of any supplement to Annex 3 effecting a
pledge thereof, as of the date of such supplement). Annex 3 (Part A) correctly
identifies, as at the date hereof, the respective Issuers of the Initial Pledged
Shares, and (in the case of any corporate Issuer) the respective class and par
value of such Shares and the respective number of such Shares (and registered
owners thereof) represented by each such certificate.

The Initial Pledged Shares, and all other Pledged Shares in which such Obligor
shall hereafter grant security interests pursuant to Section 3 will be duly
authorized, validly issued, fully paid and non-assessable (except as such rights
may arise under mandatory provisions of applicable statutory law that may not be
waived or otherwise agreed and not as a result of any rights contained in any
organizational documents). None of the Pledged Shares are or will be subject to
any effective contractual restriction, or any restriction under the charter,
by-laws, partnership agreement or other organizational instrument of the
respective Issuer thereof, upon the transfer of such Pledged Shares. There are
no outstanding warrants, options or other rights to purchase, or other
agreements outstanding with respect to, or property that is now or hereafter
convertible into, or that requires the issuance or sale of, any Pledged Shares
except as may be permitted by the Transaction Documents (as defined in the
Credit Agreement and the Indenture).

2.05 Promissory Notes. Annex 3 (Part B) sets forth a complete and correct list
of all promissory notes (other than any constituting Investment Property held in
a Securities Account referred to in Annex 8) held by any Obligor on the date
hereof having an aggregate principal amount in excess of $10,000.

 

- 9 -



--------------------------------------------------------------------------------

2.06 Intellectual Property. Annexes 4, 5 and 6, respectively, set forth under
the name of such Obligor a complete and correct list of all copyright
registrations, patents, patent applications, trademark registrations and
trademark applications owned by such Obligor on the date hereof (or, in the case
of any supplement to Annexes 4, 5 and 6 upon the execution and delivery of a
Guarantee Assumption Agreement or other supplement effecting a pledge thereof,
as of the date of such supplement).

Except pursuant to licenses and other user agreements entered into by such
Obligor in the ordinary course of business that are listed in Annexes 4, 5 and 6
(including as supplemented pursuant to any Guarantee Assumption Agreement or by
any other supplement effecting a pledge thereof), such Obligor has done nothing
to authorize or enable any other Person to use any Copyright, Patent or
Trademark listed in Annexes 4, 5 and 6 (as so supplemented), and all
registrations listed in Annexes 4, 5 and 6 (as so supplemented) are, except as
noted therein, in full force and effect.

To such Obligor’s knowledge, (i) except as set forth in Annexes 4, 5 and 6 (as
supplemented pursuant to any Guarantee Assumption Agreement or by any other
supplement effecting a pledge thereof), there is no violation by others of any
right of such Obligor with respect to any Copyright, Patent or Trademark listed
in Annexes 4, 5 and 6 (as so supplemented), respectively, under the name of such
Obligor and (ii) such Obligor is not infringing in any respect upon any
Copyright, Patent or Trademark of any other Person; and no proceedings alleging
such infringement have been instituted or are pending against such Obligor and
no written claim against such Obligor has been received by such Obligor,
alleging any such violation, except as may be set forth in Annexes 4, 5 and 6
(as so supplemented). Such Obligor does not, as at the date hereof, own any
Trademarks registered in the United States of America to which the last sentence
of the definition of Trademark Collateral applies.

2.07 Commercial Tort Claims. Annex 7 sets forth a complete and correct list of
all Commercial Tort Claims of such Obligor in existence on the date hereof that
have been asserted in judicial proceedings.

2.08 Deposit, Securities and Commodity Accounts. Annex 8 sets forth a complete
and correct list of all Deposit Accounts, Securities Accounts and Commodities
Accounts of such Obligor on the date hereof.

2.09 Delivery of Certain Collateral. All certificates or Instruments (excluding
checks) with a value in excess of $100,000 individually or $500,000 in the
aggregate, evidencing, comprising or representing the Collateral, have been
delivered to the Collateral Agent duly endorsed or accompanied by duly executed
instruments of transfer or assignment in blank.

2.10 Chattel Paper. Such Obligor has no interest in any Chattel Paper with a
value in excess of $100,000 individually or $500,000 in the aggregate, except as
set forth in Annex 9, as updated from time to time.

 

- 10 -



--------------------------------------------------------------------------------

2.11 Letter-of-Credit Rights. Such Obligor has no interest in any
Letter-of-Credit Rights with a value in excess of $1,500,000 individually or
$3,000,000 in the aggregate, except as set forth on Annex 10, as updated from
time to time.

2.12 Documents. No negotiable Documents are outstanding with respect to any of
the Inventory with a value in excess of $100,000 individually or $500,000 in the
aggregate, except as set forth on Annex 11, as updated from time to time.

2.13 Motor Vehicles. On the date hereof, the aggregate book value of all Motor
Vehicles owned by all Obligors is less than $100,000.

The representations and warranties as to the information set forth in the
Annexes are made as to each Obligor (other than any Additional Obligor that may
become an “Obligor” in accordance with Section 6.11) as of the date hereof and
as to each Additional Obligor that may become an “Obligor” in accordance with
Section 6.11 as of the date of the applicable Guarantee Assumption Agreement,
except that, in the case any supplement to this Agreement or notice delivered
pursuant to Section 5.04(d), such representations and warranties are made as of
the date of such supplement or notice.

Section 3. Collateral.

(i) First Lien Collateral. As collateral security for the payment in full when
due (whether at stated maturity, by required payment, by declaration, by
acceleration, demand or otherwise) of the First Lien Secured Obligations, each
Obligor hereby pledges and grants to the Collateral Agent for the benefit of the
First Lien Claimholders a security interest in all of such Obligor’s right,
title and interest in, to and under the following property, in each case whether
tangible or intangible, wherever located, and whether now owned by such Obligor
or hereafter acquired and whether now existing or hereafter coming into
existence (all of the property described in this Section 3(i) being collectively
referred to herein as “First Lien Collateral”):

(a) all Accounts;

(b) all Chattel Paper (whether tangible or electronic);

(c) all Money and all Deposit Accounts, together with all amounts on deposit
from time to time in such Deposit Accounts;

(d) all Documents;

(e) all Equipment;

(f) all Fixtures;

 

- 11 -



--------------------------------------------------------------------------------

(g) all General Intangibles;

(h) all Goods not covered by the other clauses of this Section 3(i);

(i) all Instruments, including all Promissory Notes;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property not covered by other clauses of this Section 3(i),
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;

(m) all Letter-of-Credit Rights and other Supporting Obligations;

(n) all Payment Intangibles;

(o) the Pledged Shares;

(p) all Software;

(q) all Commercial Tort Claims, including those arising out of the events
described in Annex 7;

(r) the Collateral Account and any money or other property therein;

(s) all Records;

(t) all other tangible and intangible personal property whatsoever of such
Obligor; and

(u) all Proceeds of any of the First Lien Collateral, all Accessions to and
substitutions and replacements for any of the First Lien Collateral, and all
offspring, rents, profits and products of any of the First Lien Collateral, and,
to the extent related to any First Lien Collateral, all books, correspondence,
credit files, records, invoices and other papers (including all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of such Obligor or any computer bureau or service company from time to
time acting for such Obligor),

 

- 12 -



--------------------------------------------------------------------------------

IT BEING UNDERSTOOD, HOWEVER, that in no event shall the First Lien Collateral
include the following (“Excluded Collateral”) (A) general or limited partnership
interests in a general or limited partnership, in excess of the maximum extent
permitted under the applicable organizational instrument pursuant to which such
partnership is formed, (B) any lease, license, contract, property rights or
agreement to which any Obligor is a party (or to any of its rights or interests
thereunder) if the grant of such security interest would constitute or result in
either (i) the abandonment, invalidation or unenforceability of any right, title
or interest of any Obligor therein or (ii) in a breach or termination pursuant
to the terms of, or a default under, any such lease, license, contract, property
rights or agreement (other than, to the extent that any such term would be
rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409 of the Uniform
Commercial Code as in effect in the relevant jurisdiction), (C) Voting Stock of
any Issuer that is a Foreign Subsidiary in excess of 65% of the aggregate issued
and outstanding Voting Stock of such Issuer, (D) any letter of credit rights for
a specified purpose to the extent Obligor is required by applicable law to apply
the proceeds of such letter of credit rights for a specified purpose, (E) assets
subject to purchase money financing or capital leases permitted under the Credit
Agreement and the Indenture to the extent that the governing contractual
arrangements expressly prohibit the granting of a security interest in such
assets, (F) any collateral as to which the Collateral Agent has determined (in
its sole discretion), in writing, that the collateral value thereof is
insufficient to justify the difficulty, time and/or expense of obtaining a
perfected security interest therein, and (G) cash to secure reimbursement
obligations in respect of letters of credit permitted to be incurred pursuant to
Section 7.01(f) of the Credit Agreement or Section 5.03(f) of the Indenture.

(ii) Second Lien Collateral. As collateral security for the payment in full when
due (whether at stated maturity, by required payment, by declaration, by
acceleration, demand or otherwise) of the Second Lien Secured Obligations, each
Obligor hereby pledges and grants to the Collateral Agent for the benefit of the
Second Lien Claimholders a security interest in all of such Obligor’s right,
title and interest in, to and under the following property, in each case whether
tangible or intangible, wherever located, and whether now owned by such Obligor
or hereafter acquired and whether now existing or hereafter coming into
existence (all of the property described in this Section 3(ii) being
collectively referred to herein as “Second Lien Collateral”):

(a) all Accounts;

(b) all Chattel Paper (whether tangible or electronic);

(c) all Money and all Deposit Accounts, together with all amounts on deposit
from time to time in such Deposit Accounts;

(d) all Documents;

(e) all Equipment;

 

- 13 -



--------------------------------------------------------------------------------

(f) all Fixtures;

(g) all General Intangibles;

(h) all Goods not covered by the other clauses of this Section 3(ii);

(i) all Instruments, including all Promissory Notes;

(j) all Intellectual Property;

(k) all Inventory;

(l) all Investment Property not covered by other clauses of this Section 3(ii),
including all Securities, all Securities Accounts and all Security Entitlements
with respect thereto and Financial Assets carried therein, and all Commodity
Accounts and Commodity Contracts;

(m) all Letter-of-Credit Rights and other Supporting Obligations;

(n) all Payment Intangibles;

(o) the Pledged Shares;

(p) all Software;

(q) all Commercial Tort Claims, including those arising out of the events
described in Annex 7;

(r) the Collateral Account and any money or other property therein;

(s) all Records;

(t) all other tangible and intangible personal property whatsoever of such
Obligor; and

(u) all Proceeds of any of the Second Lien Collateral, all Accessions to and
substitutions and replacements for any of the Second Lien Collateral, and all
offspring, rents, profits and products of any of the Second Lien Collateral,
and, to the extent related to any Second Lien Collateral, all books,
correspondence, credit files, records, invoices and other papers (including all
tapes, cards, computer runs and other papers and documents in the possession or
under the control of such Obligor or any computer bureau or service company from
time to time acting for such Obligor),

 

- 14 -



--------------------------------------------------------------------------------

IT BEING UNDERSTOOD, HOWEVER, that in no event shall the Second Lien Collateral
include any Excluded Collateral (as defined above).

(iii) Obligors Remain Liable. Anything contained herein to the contrary
notwithstanding, (A) each Obligor shall remain liable under any contracts and
agreements included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (B) the exercise by the Collateral Agent
of any of its rights hereunder shall not release any Obligor from any of its
duties or obligations under the contracts and agreements included in the
Collateral, and (C) the Collateral Agent shall not have any obligation or
liability under any contracts, licenses, and agreements included in the
Collateral by reason of this Agreement, nor shall the Collateral Agent be
obligated to perform any of the obligations or duties of any Obligor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

Section 4. Cash Proceeds of Collateral.

4.01 Collateral Account. The Collateral Agent may at any time cause to be
established, at a banking institution selected by the Collateral Agent, a cash
collateral account (the “Collateral Account”), that:

(i) to the extent of all Investment Property or Financial Assets (other than
cash) credited thereto shall be a Securities Account in respect of which the
Collateral Agent shall be the Entitlement Holder, and

(ii) to the extent of any cash credited thereto shall be a Deposit Account in
respect of which the Collateral Agent shall be the depositary bank’s customer,
and

into which each Obligor agrees to deposit from time to time the cash proceeds of
any of the Collateral (including proceeds of insurance thereon) required to be
delivered to the Collateral Agent pursuant to any of the Transaction Documents,
or pursuant hereto, and into which any Obligor may from time to time deposit any
additional amounts that either of them wishes to provide as additional
collateral security hereunder. The Collateral Account, and any money or other
property from time to time therein, shall constitute part of the First Lien
Collateral and the Second Lien Collateral as provided in Section 3 and shall not
constitute payment of any Secured Obligations until applied as hereinafter
provided.

4.02 Proceeds of Casualty Events. Without limiting the generality of the
provisions of the foregoing Section 4.01, promptly following the occurrence of
any Casualty Event affecting the property of any Obligor (whether or not such
property is Collateral under this Agreement), such Obligor through the Borrower
shall give prompt notice thereof to the Collateral Agent and, if an Event of
Default has occurred and is continuing, shall cause (unless otherwise consented
to by the majority of the First Lien Claimholders and the majority of the

 

- 15 -



--------------------------------------------------------------------------------

Second Lien Claimholders) the proceeds of insurance, condemnation award or other
compensation received as a result of such Casualty Event to be paid to the
Collateral Agent, for deposit into the Collateral Account, as additional
collateral security for the payment of the First Lien Secured Obligations and
the Second Lien Secured Obligations, and such proceeds shall be applied to the
payment of the Secured Obligations as specified in Section 5.2 of the
Intercreditor Agreement.

4.03 Withdrawals. The balance from time to time in the Collateral Account shall
be subject to withdrawal only as provided in this Section 4.03 and Section 4.04
below. The Collateral Agent shall (except as otherwise provided in this
Section 4.03) remit the collected balance standing to the credit of the
Collateral Account to or upon the order of the relevant Obligor as such Obligor
through the Borrower shall from time to time instruct, provided that at any time
following the occurrence and during the continuance of an Event of Default, the
Collateral Agent may (and, if instructed by the Claimholders as provided in the
Intercreditor Agreement, shall) in its (or their) discretion, in accordance with
the Intercreditor Agreement, apply or cause to be applied (subject to
collection) the balance from time to time standing to the credit of the
Collateral Account (regardless of the origin thereof) to the payment of the
Secured Obligations as specified in Section 4.1(b) of the Intercreditor
Agreement.

4.04 Proceeds of Accounts.

(i) Each Obligor shall, for not less than three years from the date on which
each Account of such Obligor arose, maintain (A) complete Records of such
Account, including records of all payments received, credits granted and
merchandise returned, and (B) all documentation relating thereto.

(ii) Except as otherwise provided in this subsection (ii), each Obligor shall
continue to collect, at its own expense, all amounts due or to become due to
such Obligor under the Accounts. In connection with such collections, each
Obligor may take (and, upon the occurrence and during the continuance of an
Event of Default at the Collateral Agent’s direction, shall take) such action as
such Obligor or the Collateral Agent (after the occurrence of an Event of
Default) may deem necessary or advisable to enforce collection of amounts due or
to become due under the Accounts; provided, however, that the Collateral Agent
shall have the right at any time, upon the occurrence and during the
continuation of an Event of Default and upon written notice to such Obligor of
its intention to do so, to instruct all account debtors in respect of Accounts,
Chattel Paper and General Intangibles and all obligors on Instruments to make
all payments in respect thereof either (i) directly to the Collateral Agent (by
instructing that such payments be remitted to a post office box which shall be
in the name and under the control of the Collateral Agent) or (ii) to one or
more other banks in the United States of America (by instructing that such
payments be remitted to a post office box which shall be in the name and under
the control of the Collateral Agent) under arrangements, in form and substance

 

- 16 -



--------------------------------------------------------------------------------

satisfactory to the Collateral Agent, pursuant to which such Obligor shall have
irrevocably instructed such other bank (and such other bank shall have agreed)
to remit all proceeds of such payments directly to the Collateral Agent for
deposit into the Collateral Account. All payments made to the Collateral Agent,
as provided in the preceding sentence, shall be immediately deposited in the
Collateral Account.

In addition to the foregoing, each Obligor agrees after the occurrence and
continuance of an Event of Default that if the proceeds of any Collateral
hereunder (including the payments made in respect of Accounts) shall be received
by it, such Obligor shall as promptly as possible deposit such proceeds into the
Collateral Account. Until so deposited, all such proceeds shall be held in trust
by such Obligor for and as the property of the Collateral Agent.

4.05 Investment of Balance in Collateral Account. The cash balance standing to
the credit of the Collateral Account shall be invested from time to time in such
Permitted Investments as the respective Obligor through the Borrower (or, after
the occurrence and during the continuance of an Event of Default, the Collateral
Agent) shall determine, subject to compliance with the Indenture, which
Permitted Investments shall be held in the name and be under the control of the
Collateral Agent (and credited to the Collateral Account), provided that at any
time after the occurrence and during the continuance of an Event of Default, the
Collateral Agent may (and, if instructed by the Claimholders as provided in the
Intercreditor Agreement, shall) in its (or their) discretion at any time and
from time to time elect to liquidate any such Permitted Investments and to apply
or cause to be applied the proceeds thereof to the payment of the Secured
Obligations then due and payable in the manner specified in Section 4.1(b) of
the Intercreditor Agreement.

Section 5. Further Assurances; Remedies. In furtherance of the grants of the
pledges and security interests pursuant to Section 3, the Obligors hereby
jointly and severally agree with the Collateral Agent for the benefit of the
Claimholders as follows:

5.01 Delivery and Other Perfection. Each Obligor shall promptly from time to
time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
agreements or consents or other papers as may be necessary or desirable in the
judgment of the Collateral Agent to create, preserve, perfect, maintain the
perfection of or validate the security interests granted pursuant hereto or to
enable the Collateral Agent to exercise and enforce its rights hereunder with
respect to such security interests, and without limiting the foregoing, shall:

(a) if any of the Pledged Shares, Investment Property or Financial Assets
constituting part of the Collateral are received by such Obligor, forthwith
(x) deliver to the Collateral Agent the certificates or instruments representing
or evidencing the same duly endorsed in blank or accompanied by such instruments
of assignment and transfer in such form and substance as the Collateral Agent
may reasonably request, all of which

 

- 17 -



--------------------------------------------------------------------------------

thereafter shall be held by the Collateral Agent, pursuant to the terms of this
Agreement, as part of the First Lien Collateral and the Second Lien Collateral
and (y) take such other action as the Collateral Agent may reasonably deem
necessary or appropriate to duly record or otherwise perfect the security
interest created hereunder in such Collateral;

(b) promptly from time to time deliver to the Collateral Agent any and all
Instruments constituting part of the Collateral, endorsed and/or accompanied by
such instruments of assignment and transfer in such form and substance as the
Collateral Agent may request; provided that (other than in the case of the
Promissory Notes described in Annex 3 (Part B)) so long as no Event of Default
shall have occurred and be continuing, such Obligor may retain for collection in
the ordinary course any Instruments received by such Obligor in the ordinary
course of business and the Collateral Agent shall, promptly upon request of such
Obligor through the Borrower, make appropriate arrangements for making any
Instrument delivered by such Obligor available to such Obligor for purposes of
presentation, collection or renewal (any such arrangement to be effected, to the
extent requested by the Collateral Agent, against trust receipt or like
document);

(c) within 45 days from the date hereof, or after acquisition thereof (which
time may be extended at the Collateral Agent’s sole discretion), enter into such
control agreements, each in form and substance reasonably acceptable to the
Collateral Agent, as may be required to perfect the security interests created
hereby in any and all Deposit Accounts, Investment Property, Electronic Chattel
Paper and Letter-of-Credit Rights, and will promptly furnish to the Collateral
Agent true copies thereof together with the written agreement with respect
thereto from the applicable financial institution, provided that the Collateral
Agent shall not exercise such control prior to the occurrence and continuance of
an Event of Default;

(d)(i) promptly notify the Collateral Agent in writing of any material rights to
Intellectual Property acquired by such Obligor after the date hereof or of any
filing of an application for any Trademark, Patent or Copyright after the date
hereof, and, promptly upon the request of the Collateral Agent, shall execute
and deliver such (A) supplements to this Agreement or short-form security
agreements as the Collateral Agent may reasonably deem necessary or desirable to
protect the interests of the Collateral Agent in respect of that portion of the
Collateral consisting of Intellectual Property and (B) a Grant for recordation
with respect thereto in the applicable filing office; and (ii) on or before the
next Quarterly Update Date following receipt thereof, notify the Collateral
Agent in writing of any rights to Intellectual Property acquired by such Obligor
after the date hereof (other than the rights to Intellectual Property notified
to the Collateral Agent under clause (i) hereof) and, upon the request of the
Collateral Agent, shall take such actions described in clause (i) hereof as the
Collateral Agent shall deem appropriate;

 

- 18 -



--------------------------------------------------------------------------------

(e) promptly upon request of the Collateral Agent, cause the Collateral Agent to
be listed as the lienholder on any certificate of title or ownership covering
Motor Vehicles valued in excess of $100,000 in the aggregate (other than Motor
Vehicles constituting Inventory) and within 120 days of such request deliver
evidence of the same to the Collateral Agent;

(f) except as otherwise provided in Section 6.06 of the Credit Agreement, keep
full and accurate books and records relating to the Collateral, and stamp or
otherwise mark such books and records in such manner as the Collateral Agent may
reasonably require in order to reflect the security interests granted by this
Agreement; and

(g) except as otherwise provided in Section 6.06 of the Credit Agreement, permit
representatives of the Collateral Agent, upon reasonable notice, at any time
during normal business hours to inspect and make abstracts from its books and
records pertaining to the Collateral, and permit representatives of the
Collateral Agent to be present at such Obligor’s place of business to receive
copies of all communications and remittances relating to the Collateral, and
forward copies of any notices or communications received by such Obligor with
respect to the Collateral, all in such manner as the Collateral Agent may
require.

5.02 Other Financing Statements or Control. Except as otherwise permitted under
Section 7.02 of the Credit Agreement or Section 5.06 of the Indenture, no
Obligor shall (a) file or suffer to be on file, or authorize or permit to be
filed or to be on file, in any jurisdiction, any effective financing statement
or like instrument with respect to any of the Collateral in which the Collateral
Agent (as agent for the First Lien Claimholders or the Second Lien Claimholders,
as applicable) is not named as the sole secured party for the benefit of the
Claimholders, or (b) cause or permit any Person other than the Collateral Agent
to have “control” (as defined in Section 9-104, 9-105, 9-106 or 9-107 of the
NYUCC) of any Deposit Account, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Right constituting part of the Collateral.

5.03 Preservation of Rights. The Collateral Agent shall not be required to take
steps necessary to preserve any rights against prior parties to any of the
Collateral.

5.04. Special Provisions Relating to Certain Collateral.

(a) Pledged Shares.

(i) The Obligors will cause the Pledged Shares to constitute at all times
(1) 100% of the total number of Shares of each Issuer other than a Foreign
Subsidiary then outstanding owned by the Obligors and (2) in the case of any
Issuer that is a Foreign Subsidiary, 65% of the total number of shares of Voting
Stock of such Issuer and 100% of the total number of shares of all other classes
of capital stock of such Issuer then issued and outstanding owned by the
Obligors.

 

- 19 -



--------------------------------------------------------------------------------

(ii) Unless and until an Event of Default shall have occurred and be continuing,
the Obligors shall have the right to exercise all voting, consensual and other
powers of ownership pertaining to the Pledged Shares for all purposes not in
conflict with the terms of this Agreement, the other Transaction Documents or
any other instrument or agreement referred to herein or therein. The Collateral
Agent shall execute and deliver to the Obligors or cause to be executed and
delivered to the Obligors all such proxies, powers of attorney, dividend and
other orders, and all such instruments, without recourse, as the Obligors may
reasonably request for the purpose of enabling the Obligors to exercise the
rights and powers that they are entitled to exercise pursuant to this
Section 5.04(a)(ii).

(iii) Unless and until an Event of Default shall have occurred and be
continuing, the Obligors shall be entitled to receive and retain any dividends,
distributions or proceeds on the Pledged Shares paid in cash out of earned
surplus.

(iv) The Obligors agree that they will execute and deliver, for any Issuer that
is a Foreign Subsidiary, a supplemental pledge agreement providing for the
granting of a security interest in the related Pledged Shares governed by the
laws of the jurisdiction in which such Foreign Subsidiary is organized and
deliver related opinions of local legal counsel in respect thereof, in each case
in form and substance reasonably acceptable to the Collateral Agent, to the
extent that the Collateral Agent reasonably determines that the benefits
afforded by such supplemental pledge agreement merit the delivery thereof in
light of the cost and expense thereof.

(v) If any Event of Default shall have occurred and be continuing, whether or
not any Claimholder exercises any available right to declare any Secured
Obligations due and payable or seeks or pursues any other relief or remedy
available to it under applicable law or under this Agreement, the other
Transaction Documents or any other agreement relating to such Secured
Obligations, all dividends and other distributions on the Pledged Shares shall
be paid directly to the Collateral Agent and retained by it in the Collateral
Account as part of the First Lien Collateral and the Second Lien Collateral,
subject to the terms of this Agreement, and, if the Collateral Agent shall so
request in writing, the Obligors jointly and severally agree to execute and
deliver to the Collateral Agent appropriate additional dividend, distribution
and other orders and documents to that end, provided that if such Event of
Default is cured, any such dividend or distribution theretofore paid to the
Collateral Agent shall, upon request of the Obligors (except to the extent
theretofore applied to the Secured Obligations), be returned by the Collateral
Agent to the Obligors.

 

- 20 -



--------------------------------------------------------------------------------

(b) Intellectual Property.

(i) Each Obligor shall (in each case acting in accordance with its commercially
reasonable business judgment):

(A) use reasonable efforts so as not to permit the inclusion in any contract to
which it hereafter becomes a party of any provision that could or might in any
way impair or prevent the creation of a security interest in, or the assignment
of, such Obligor’s rights and interests in any property included within the
definitions of any Intellectual Property acquired under such contracts;

(B) take any and all steps to protect the secrecy of all trade secrets relating
to the products and services sold or delivered under or in connection with the
Intellectual Property, including, without limitation, where appropriate entering
into confidentiality agreements with employees and labeling and restricting
access to secret information and documents;

(C) use proper statutory notice in connection with its use of any of the
Intellectual Property and products and services covered by the Intellectual
Property; and

(D) use a commercially appropriate standard of quality in the manufacture, sale
and delivery of products and services sold or delivered under or in connection
with the Trademarks.

(ii) Except as otherwise provided in this Section 5.04(b), each Obligor shall
continue to collect, at its own expense, all amounts due or to become due to
such Obligor in respect of the Intellectual Property or any portion thereof. In
connection with such collections, each Obligor may take (and, after the
occurrence and during the continuance of any Event of Default at the Collateral
Agent’s reasonable direction, shall take) such action as such Obligor may deem
reasonably necessary or advisable to enforce collection of such amounts;
provided, the Collateral Agent shall have the right at any time, upon the
occurrence and during the continuation of an Event of Default and upon written
notice to such Obligor of its intention to do so, to notify the obligors with
respect to any such amounts of the existence of the security interest created
hereby and to direct such obligors to make payment of all such amounts directly
to the Collateral Agent, and, upon such notification and at the expense of such
Obligor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Obligor might have done. After receipt by any Obligor of the
notice from the Collateral Agent referred to in the proviso to the preceding
sentence and upon the occurrence and during the continuance of any Event of
Default, (i) all amounts and proceeds (including checks and Instruments)
received by each Obligor

 

- 21 -



--------------------------------------------------------------------------------

in respect of amounts due to such Obligor in respect of the Intellectual
Property or any portion thereof shall be segregated from other funds of such
Obligor, shall be received in trust for the benefit of the Collateral Agent
hereunder, shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 5.09, and (ii) such Obligor shall
not adjust, settle or compromise the amount or payment of any such amount or
release wholly or partly any obligor with respect thereto or allow any credit or
discount thereon.

(iii) Each Obligor shall have the duty diligently, through counsel reasonably
acceptable to the Collateral Agent, to prosecute, file and/or make, unless and
until such Obligor, in its commercially reasonable judgment, decides otherwise,
(i) any application for registration relating to any of the Intellectual
Property owned, held or used by such Obligor and set forth in Annexes 4, 5 or 6,
as applicable, that is pending as of the date of this Agreement, (ii) any
Copyright registration on any existing or future unregistered but copyrightable
works owned by such Obligor (except for works of nominal commercial value or
with respect to which such Obligor has determined in the exercise of its
commercially reasonable judgment that it shall not seek registration), (iii) any
application on any future patentable but unpatented innovation or invention
owned by such Obligor comprising Intellectual Property, and (iv) any Trademark
opposition and cancellation proceedings, renew Trademark registrations and
Copyright registrations and do any and all acts which are necessary or desirable
to preserve and maintain all rights in all Intellectual Property owned by such
Obligor. Any expenses incurred in connection therewith shall be borne solely by
Obligors. Subject to the foregoing, each Obligor shall give the Collateral Agent
written notice of any abandonment of any Intellectual Property.

(iv) Except as provided in this Agreement, each Obligor shall have the right to
commence and prosecute in its own name, as real party in interest, for its own
benefit and at its own expense, such suits, proceedings or other actions for
infringement, unfair competition, dilution, misappropriation or other damage, or
reexamination or reissue proceedings as are necessary to protect the
Intellectual Property. Each Obligor shall promptly, following its becoming aware
thereof, notify the Collateral Agent of the institution of, or of any adverse
determination in, any proceeding (whether in an Intellectual Property filing
office or any federal, state, local or foreign court) or regarding such
Obligor’s ownership, right to use, or interest in any Intellectual Property.
Each Obligor shall provide to the Collateral Agent any information with respect
thereto requested by the Collateral Agent.

(v) For the purpose of enabling the Collateral Agent to exercise rights and
remedies under Section 5.05 at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Obligor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable,

 

- 22 -



--------------------------------------------------------------------------------

non-exclusive license (exercisable without payment of royalty or other
compensation to such Obligor) to use, assign, license or sublicense any of the
Intellectual Property now owned or hereafter acquired by such Obligor, wherever
the same may be located, including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer programs used for the compilation or printout thereof. This right shall
inure to the benefit of all successors, assigns and transferees of the
Collateral Agent and its successors, assigns and transferees, whether by
voluntary conveyance, operation of law, assignment, transfer, foreclosure, deed
in lieu of foreclosure or otherwise. Such right and license shall be granted
free of charge, without requirement that any monetary payment whatsoever be made
to such Obligor.

(vi) Notwithstanding anything contained herein to the contrary, but subject to
the provisions of Section 7.03 of the Credit Agreement and Sections 5.04 and
6.01 of the Indenture that limit the rights of the Obligors to dispose of their
property, unless and until an Event of Default shall have occurred and be
continuing, the Obligors will be permitted to exploit, use, enjoy, protect,
license, sublicense, assign, sell, dispose of or take other actions with respect
to the Intellectual Property in the ordinary course of the business of the
Obligors. In furtherance of the foregoing, unless an Event of Default shall have
occurred and be continuing the Collateral Agent shall from time to time, upon
the request of the respective Obligor through the Borrower, execute and deliver
any instruments, certificates or other documents, in the form so requested, that
such Obligor through the Borrower shall have certified are appropriate (in its
judgment) to allow it to take any action permitted above (including
relinquishment of the license provided pursuant to clause (v) immediately above
as to any specific Intellectual Property). Further, upon the payment in full of
all of the Secured Obligations or earlier expiration of this Agreement or
release of the Collateral, the Collateral Agent shall grant back to the Obligors
the license granted pursuant to clause (v) immediately above. The exercise of
rights and remedies under Section 5.05 by the Collateral Agent shall not
terminate the rights of the holders of any licenses or sublicenses theretofore
granted by the Obligors in accordance with the first sentence of this
clause (vi).

(c) Chattel Paper. The Obligors will promptly deliver to the Collateral Agent
each original of each item of Chattel Paper valued in excess of $100,000
individually or $500,000 in the aggregate at any time constituting part of the
Collateral.

(d) Commercial Tort Claims. If at any time after the date hereof there are any
Commercial Tort Claims against any Obligor that have been asserted in judicial
proceedings, such Obligor will promptly notify the Collateral Agent thereof in
writing, which notice will (A) set forth in reasonable detail the basis for and
nature of such Commercial Tort Claim and (B) constitute an amendment to this
Agreement by which such Commercial Tort Claim shall constitute part of the
Collateral.

 

- 23 -



--------------------------------------------------------------------------------

(e) Equipment and Inventory. Each Obligor will:

(i) if any Bailee Collateral is in possession or control of any of such
Obligor’s agents or processors, if the aggregate book value of all such Bailee
Collateral exceeds $100,000 individually or $500,000 in the aggregate, and in
any event upon the occurrence of an Event of Default, instruct such agent or
processor to hold all such Bailee Collateral for the account of the Collateral
Agent and subject to the instructions of the Collateral Agent;

(ii) if any Inventory is located on premises leased by such Obligor, use
reasonable efforts to deliver to the Collateral Agent as soon as practicable,
but in any event within 60 days of the date hereof (which period may be extended
at the sole discretion of the Collateral Agent), a fully executed collateral
access agreement; and

(iii) promptly upon the issuance and delivery to such Obligor of any negotiable
Document, deliver such Document to the Collateral Agent.

5.05 Remedies.

(a) Rights and Remedies Generally upon Default. If an Event of Default shall
have occurred and is continuing, the Collateral Agent shall have all of the
rights and remedies with respect to the First Lien Collateral and the Second
Lien Collateral of a secured party under the NYUCC (whether or not the NYUCC is
in effect in the jurisdiction where the rights and remedies are asserted) and
such additional rights and remedies to which a secured party is entitled under
the laws in effect in any jurisdiction where any rights and remedies hereunder
may be asserted, including the right, to the fullest extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to such
Collateral as if the Collateral Agent were the sole and absolute owner thereof
(and each Obligor agrees to take all such action as may be appropriate to give
effect to such right); and without limiting the foregoing:

(i) the Collateral Agent in its discretion may, in its name or in the name of
any Obligor or otherwise, demand, sue for, collect or receive any money or other
property at any time payable or receivable on account of or in exchange for any
of such Collateral, but shall be under no obligation to do so;

(ii) the Collateral Agent may make any reasonable compromise or settlement
deemed desirable with respect to any of such Collateral and may extend the time
of payment, arrange for payment in installments, or otherwise modify the terms
of, any of such Collateral;

 

- 24 -



--------------------------------------------------------------------------------

(iii) the Collateral Agent may, or may require the Obligors to, notify (and each
Obligor hereby authorizes the Collateral Agent to so notify) each account debtor
in respect of any Account, Chattel Paper or General Intangible, and each obligor
on any Instrument, constituting part of such Collateral that such Collateral has
been assigned to the Collateral Agent (as agent for the First Lien Claimholders
and as agent for the Second Lien Claimholders) hereunder, and to instruct that
any payments due or to become due in respect of such Collateral shall be made
directly to the Collateral Agent or as it may direct (and if any such payments,
or any other Proceeds of Collateral, are received by any Obligor they shall be
held in trust by such Obligor for the benefit of the Collateral Agent and as
promptly as possible remitted or delivered to the Collateral Agent for
application as provided herein);

(iv) the Collateral Agent may require the Obligors to assemble such Collateral
at such place or places, reasonably convenient to the Collateral Agent and the
Obligors, as the Collateral Agent may direct;

(v) the Collateral Agent may apply the Collateral Account and any money or other
property therein as provided in Section 4.1(b) of the Intercreditor Agreement;

(vi) the Collateral Agent may require the Obligors to cause the Pledged Shares
to be transferred of record into the name of the Collateral Agent or its nominee
(and the Collateral Agent agrees that if any of such Pledged Shares is
transferred into its name or the name of its nominee, the Collateral Agent will
thereafter promptly give to the respective Obligor copies of any notices and
communications received by it with respect to such Pledged Shares); and

(vii) the Collateral Agent may sell, lease, assign or otherwise dispose of all
or any part of such Collateral, at such place or places as the Collateral Agent
deems best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required by applicable statute and
cannot be waived), and the Collateral Agent or any holder of any Secured
Obligation or anyone else may be the purchaser, lessee, assignee or recipient of
any or all of such Collateral so disposed of at any public sale (or, to the
extent permitted by law, at any private sale) and thereafter hold the same
absolutely, free from any claim or right of whatsoever kind, including any right
or equity of redemption (statutory or otherwise), of the Obligors, any such
demand, notice and right or equity being hereby expressly waived and released.
In the event of any sale, assignment, or other disposition of any of the
Trademark Collateral, the goodwill connected with and symbolized by the
Trademark Collateral subject to such disposition shall be included. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

 

- 25 -



--------------------------------------------------------------------------------

The Proceeds of each collection, sale or other disposition under this
Section 5.05, including by virtue of the exercise of any license granted to the
Collateral Agent in Section 5.04(b), shall be applied in accordance with
Section 5.09.

(b) Certain Securities Act Limitations. The Obligors recognize that, by reason
of certain prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Collateral,
to limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. The Obligors acknowledge that any such private
sales may be at prices and on terms less favorable to the Collateral Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agree that any such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Collateral for the period of time necessary
to permit the issuer thereof to register it for public sale.

(c) Additional Remedies for Intellectual Property.

(i) Upon the occurrence and during the continuation of an Event of Default,
(A) the Collateral Agent shall have the right (but not the obligation) to bring
suit, in the name of any Obligor, the Collateral Agent or otherwise, to enforce
any Intellectual Property, in which event each Obligor shall, at the request of
the Collateral Agent, do any and all lawful acts and execute any and all
documents required by the Collateral Agent in aid of such enforcement and each
Obligor shall promptly, upon demand, reimburse and indemnify the Collateral
Agent as provided in Section 9.03 of the Credit Agreement and Section 11.10 of
the Indenture, as applicable, in connection with the exercise of its rights
under this Section, and, to the extent that the Collateral Agent shall elect not
to bring suit to enforce any Intellectual Property as provided in this Section,
each Obligor agrees to use all reasonable measures, whether by action, suit,
proceeding or otherwise, to prevent the infringement of any of the Intellectual
Property by others and for that purpose agrees to use its commercially
reasonable judgment in maintaining any action, suit or proceeding against any
Person so infringing reasonably necessary to prevent such infringement; (B) upon
written demand from the Collateral Agent, each Obligor shall execute and deliver
to the Collateral Agent an assignment or assignments of Intellectual Property
and such other documents as are necessary or appropriate to carry out the intent
and purposes of this Agreement; (C) each Obligor agrees that such an assignment
and/or recording shall be applied to reduce the Secured Obligations outstanding
only to the extent that the Collateral Agent (or any Claimholder) receives cash
proceeds in respect of the sale of, or other realization upon, the Intellectual
Property.

 

- 26 -



--------------------------------------------------------------------------------

(ii) If (A) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (B) no
other Event of Default shall have occurred and be continuing, (C) an assignment
to the Collateral Agent of any rights, title and interests in and to the
Intellectual Property shall have been previously made, and (D) the Secured
Obligations shall not have become immediately due and payable, upon the written
request of any Obligor, the Collateral Agent shall promptly execute and deliver
to such Obligor such assignments as may be necessary to reassign to such Obligor
any such rights, title and interests as may have been assigned to the Collateral
Agent as aforesaid, subject to any disposition thereof that may have been made
by the Collateral Agent provided, after giving effect to such reassignment, the
Collateral Agent’s security interest granted pursuant hereto, as well as all
other rights and remedies of the Collateral Agent granted hereunder, shall
continue to be in full force and effect; and provided further, the rights, title
and interests so reassigned shall be free and clear of all Liens other than
Liens (if any) encumbering such rights, title and interest at the time of their
assignment to the Collateral Agent and the Permitted Encumbrances.

(d) Notice. The Obligors agree that to the extent the Collateral Agent is
required by applicable law to give reasonable prior notice of any sale or other
disposition of any Collateral, ten Business Days’ notice shall be deemed to
constitute reasonable prior notice.

5.06 Deficiency. If the proceeds of sale, collection or other realization of or
upon the Collateral pursuant to Section 5.05 are insufficient to cover the costs
and expenses of such realization and the payment in full of the Secured
Obligations, the Obligors shall remain liable for any deficiency.

5.07 Locations; Names; Etc. Without at least 15 days’ prior written notice to
the Collateral Agent, no Obligor shall (i) change its location (as defined in
Section 9-307 of the NYUCC), (ii) change its name from the name shown as its
current legal name on Annex 1, or (iii) agree to or authorize any modification
of the terms of any item of Collateral that would result in a change thereof
from one Uniform Commercial Code category to another such category (such as from
a General Intangible to Investment Property), if the effect thereof would be to
result in a loss of perfection of, or diminution of priority for, the security
interests created hereunder in such item of Collateral, or the loss of control
(within the meaning of Section 9-104, 9-105, 9-106 or 9-107 of the NYUCC) over
such item of Collateral.

5.08 Private or Public Sale. The Collateral Agent and the Claimholders shall
incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private or public sale pursuant to Section 5.05 conducted in a
commercially reasonable manner. Each Obligor hereby waives any claims against
the Collateral Agent or any Claimholder arising by reason of the fact that the
price at which the Collateral may have been sold at such a private or public
sale was less than the price that might have been obtained at a public sale or
was less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree.

 

- 27 -



--------------------------------------------------------------------------------

5.09 Application of Proceeds. Except as otherwise herein expressly provided, the
Proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto, and any other cash at the time held by the
Collateral Agent under Section 4 or this Section 5, shall be applied by the
Collateral Agent as provided in Section 4 of the Intercreditor Agreement.

5.10 Attorney-in-Fact. Without limiting any rights or powers granted by this
Agreement to the Collateral Agent while no Event of Default has occurred and is
continuing, upon the occurrence and during the continuance of any Event of
Default the Collateral Agent is hereby appointed the attorney-in-fact of each
Obligor for the purpose of carrying out the provisions of this Section 5 and
taking any action and executing any instruments that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, so long as the Collateral Agent shall
be entitled under this Section 5 to make collections in respect of the
Collateral, the Collateral Agent shall have the right and power to receive,
endorse and collect all checks made payable to the order of any Obligor
representing any dividend, payment or other distribution in respect of the
Collateral or any part thereof and to give full discharge for the same.

5.11 Perfection and Recordation. Prior to or concurrently with the execution and
delivery of this Agreement, each Obligor shall

(a) deliver to the Collateral Agent all certificates evidencing any of the
Pledged Shares, accompanied by undated stock or other powers duly executed in
blank;

(b) deliver the originals of any of the promissory notes referred to in
Section 3(i);

(c) cause each Issuer (other than an Issuer the ownership interests in which are
evidenced by certificates or are not a Subsidiary or Obligor) to agree that it
will comply with instructions regarding perfection and recordation originated by
the Collateral Agent; and

(d) execute, deliver and record Grants with the applicable Intellectual Property
filing office relating to Collateral consisting of Intellectual Property as the
Collateral Agent may reasonably request.

In addition, each Obligor authorizes the Collateral Agent to file Uniform
Commercial Code financing statements describing each of the First Lien
Collateral and the Second Lien Collateral as “all assets” or “all personal
property including fixtures” of such Obligor (provided that no such description
shall be deemed to modify the description of such Collateral set forth in
Section 3).

 

- 28 -



--------------------------------------------------------------------------------

5.12 Termination. When all Secured Obligations shall have been paid in full and
the Commitments of Hillside under the Credit Agreement shall have expired or
been terminated, this Agreement shall terminate, and the Collateral Agent shall
forthwith cause to be assigned, transferred and delivered, against receipt but
without any recourse, warranty or representation whatsoever, any remaining
Collateral and money received in respect thereof, to or on the order of the
respective Obligor and to be released and canceled all licenses and rights
referred to in Section 5.04(b).

The Collateral Agent shall also, at the expense of such Obligor, execute and
deliver to the respective Obligor upon such termination such Uniform Commercial
Code termination statements, any certificates for terminating the Liens on the
Motor Vehicles (if any), notices to terminate control and such other
documentation as shall be reasonably requested by the respective Obligor to
effect the termination and release of the Liens on the Collateral as required by
this Section 5.12.

5.13 Further Assurances. Each Obligor agrees that, from time to time upon the
written request of the Collateral Agent, such Obligor will execute and deliver
such further documents and do such other acts and things as the Collateral Agent
may reasonably request in order fully to effect the purposes of this Agreement.
The Collateral Agent shall release any Lien covering any asset that has been
disposed of in compliance with Section 7.03 of the Credit Agreement and
Section 11.06 of the Indenture upon the direction of the First Lien Trustee in
the manner provided in Section 5.1(c) of the Intercreditor Agreement.

Section 6. Miscellaneous.

6.01 Notices. All notices, requests, consents and demands hereunder shall be in
writing and telecopied or delivered to the intended recipient at its “Address
for Notices” specified pursuant to Section 9.8 of the Intercreditor Agreement,
and shall be deemed to have been given at the times specified in said
Section 9.8.

6.02 No Waiver. No failure on the part of the Collateral Agent or any
Claimholder to exercise, and no course of dealing with respect to, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise by the Collateral Agent or any
Claimholder of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein are cumulative and are not exclusive of any remedies
provided by law.

 

- 29 -



--------------------------------------------------------------------------------

6.03 Amendments, Etc. The terms of this Agreement may be waived, altered or
amended only by an instrument in writing duly executed by each Obligor and the
Collateral Agent (with the consent of the First Lien Trustee (until the
Discharge of the First Lien Secured Obligations) and the Second Lien Lender).
Any such amendment or waiver shall be binding upon the Collateral Agent, each
holder of any of the Secured Obligations and each Obligor.

6.04 Expenses. The Obligors jointly and severally agree to reimburse each of the
Claimholders and the Collateral Agent for all reasonable costs and expenses
incurred by them (including the reasonable fees and expenses of legal counsel)
in connection with (i) any Default and any enforcement or collection proceeding
resulting therefrom, including all manner of participation in or other
involvement with (w) performance by the Collateral Agent of any obligations of
the Obligors in respect of the Collateral that the Obligors have failed or
refused to perform, (x) bankruptcy, insolvency, receivership, foreclosure,
winding up or liquidation proceedings, or any actual or attempted sale, or any
exchange, enforcement, collection, compromise or settlement in respect of any of
the Collateral, and for the care of the Collateral and defending or asserting
rights and claims of the Collateral Agent in respect thereof, by litigation or
otherwise, including expenses of insurance, (y) judicial or regulatory
proceedings and (z) workout, restructuring or other negotiations or proceedings
(whether or not the workout, restructuring or transaction contemplated thereby
is consummated) and (ii) the enforcement of this Section 6.04, and all such
costs and expenses shall be Secured Obligations entitled to the benefits of the
collateral security provided pursuant to Section 3.

6.05 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of each Obligor, the
Collateral Agent, the Claimholders and each holder of any of the Secured
Obligations (provided that no Obligor shall assign or transfer its rights or
obligations hereunder without the prior written consent of the Collateral
Agent).

6.06 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument and any
of the parties hereto may execute this Agreement by signing any such
counterpart.

6.07 Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.

(b) Submission to Jurisdiction. Each Obligor irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Transaction Document, or for recognition
or enforcement of any judgment relating thereto, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding

 

- 30 -



--------------------------------------------------------------------------------

may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or in any other
Transaction Document shall affect any right that the Collateral Agent or any
Claimholder may otherwise have to bring any action or proceeding relating to
this Agreement or any other Transaction Document against any Obligor or its
properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Obligor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Transaction Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 6.01. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

6.08 Captions. The captions and section headings appearing herein are included
solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.

6.09 Agents and Attorneys-in-Fact. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith.

6.10 Severability. If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Collateral Agent and the
Claimholders in order to carry out the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

6.11 Additional Obligors. As contemplated by Section 6.09 of the Credit
Agreement and Section 5.17 of the Indenture, a new Subsidiary of the Borrower
formed or acquired by the Borrower after the date hereof may become a
“Subsidiary Guarantor” under the Credit Agreement and the Indenture and an
Obligor under this Agreement, by executing and

 

- 31 -



--------------------------------------------------------------------------------

delivering to the Collateral Agent Guarantee Assumption Agreements in the
respective forms of Exhibit C to the Credit Agreement and Subsidiary Guarantee
in a supplemental indenture to the Indenture. Accordingly, upon the execution
and delivery of such Guarantee Assumption Agreements by any such Subsidiary,
such new Subsidiary shall automatically and immediately, and without any further
action on the part of any Person, become a “Subsidiary Guarantor” for all
purposes of this Agreement, and each of the Annexes hereto shall be supplemented
in the manner specified in such Guarantee Assumption Agreement.

6.12 Intercreditor Agreement Governs. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent for
the benefit of the Claimholders pursuant to this Agreement and the exercise of
any right or remedy by the Collateral Agent and the other Claimholders hereunder
are subject to the provisions of the Intercreditor Agreement. In the event of
any conflict between the terms of the Intercreditor Agreement and this Security
Agreement, the terms of the Intercreditor Agreement shall govern.

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed and delivered as of the day and year first above written.

 

BORROWER AMPEX CORPORATION By    /s/ D. Gordon Strickland

Name: D. Gordon Strickland

Title: President and Chief Executive Officer

SUBSIDIARY GUARANTORS AMPEX DATA INTERNATIONAL CORPORATION By   /s/ Lawrence
Chiarella

Name: Lawrence Chiarella

Title: President

AMPEX DATA SYSTEMS CORPORATION By   /s/ Lawrence Chiarella

Name: Lawrence Chiarella

Title: President

AMPEX FINANCE CORP. By   /s/ D. Gordon Strickland

Name: D. Gordon Strickland

Title: President

AMPEX INTERNATIONAL SALES CORPORATION By   /s/ Lawrence Chiarella

Name: Lawrence Chiarella

Title: President

 

33



--------------------------------------------------------------------------------

COLLATERAL AGENT

 

HILLSIDE CAPITAL INCORPORATED

By   /s/ Raymond F. Weldon

Name: Raymond F. Weldon

Title: Managing Director

 

- 34 -



--------------------------------------------------------------------------------

ANNEX 1

FILING DETAILS

 

Legal Name of

Obligor

  

Type of
Organization

  

Jurisdiction of
Organization

  

Organizational
Identification
Number

  

Mailing

Address

  

Places of Business

Ampex Corporation    Corporation    Delaware    2285798   

1228 Douglas Avenue,

Redwood City, CA

94063-3117

   Ampex Data Systems Corporation    Corporation    Delaware    2219578   

1228 Douglas Avenue,

Redwood City, CA

94063-3117

  

1228 Douglas Avenue,

Redwood City, CA

94063-3117

Ampex Data International Corporation    Corporation    Delaware    3589771   

1228 Douglas Avenue,

Redwood City, CA

94063-3117

   — Ampex International Sales Corporation    Corporation    California   
C0906557   

1228 Douglas Avenue,

Redwood City, CA

94063-3117

   — Ampex Finance Corporation    Corporation    Delaware    2180917   

1228 Douglas Avenue,

Redwood City, CA

94063-3117

   —

 

Annex 1 to Security Agreement



--------------------------------------------------------------------------------

ANNEX 2

NEW DEBTOR EVENTS

None.

 

Annex 2 to Security Agreement



--------------------------------------------------------------------------------

ANNEX 3

SHARES AND PROMISSORY NOTES

Shares:

 

Owner

  

Issuer

  

Class

   Par
Value   

Shares

  

Certificate
No.

  

%

Ownership

Ampex Corporation    Ampex Data Systems Corporation    Common    $ 1.00    1,000
   2    100% Ampex Data Systems Corporation    Ampex Data International
Corporation    Common    $ 0.01    1,000    1    100% Ampex Corporation    Ampex
Finance Corporation    Common    $ 1.00    1,000    1    100% Ampex Corporation
   Ampex Holdings Corporation    Common    $ 0.01    1,000    C 1    100% Ampex
Corporation    Ampex International Sales Corporation    Common    $ 1.00   
2,500    1    100% Ampex Finance Corporation    AFC Holdings Corporation   
Common    $ 1.00    900    1    100% Ampex Data Systems Corporation    Ampex
Great Britain Limited    N/A    £ 1.00    65,000    5   

100%

(Pledge limited to 65% of voting stock represented by this Certificate)

 

Annex 3 to Security Agreement



--------------------------------------------------------------------------------

Owner

  

Issuer

  

Class

   Par
Value   

Shares

  

Certificate
No.

  

%

Ownership

Ampex Data Systems Corporation    Ampex Great Britain Limited    N/A    £ 1.00
   35,000    6   

100%

(Pledge limited to 65% of voting stock represented by Certificate No. 5)

Ampex Data Systems Corporation    Ampex Japan, LTD.    Common      None   
21,457    I-001   

100%

(Pledge limited to 65% of voting stock represented by this Certificate)

Ampex Data Systems Corporation    Ampex Japan, LTD.    Common      None   
11,555    I-002   

100%

(Pledge limited to 65% of voting stock represented by Certificate No. I-001)

Promissory Notes:

None.

 

Annex 3 to Security Agreement



--------------------------------------------------------------------------------

ANNEX 4

LIST OF COPYRIGHTS, COPYRIGHT REGISTRATIONS AND APPLICATIONS FOR

COPYRIGHT REGISTRATIONS

None.

 

Annex 4 to Security Agreement



--------------------------------------------------------------------------------

ANNEX 5

LIST OF PATENTS AND PATENT APPLICATIONS

See attached for list of patents.

Co-Owned Patents

The following patents are co-owned by Ampex Corporation and Quantum (by
assignment and acquisition from E-Systems):

 

ID

  

Description

Ampex ID 3661    Triple Orthogonally Interleaved Error Correction System
(US 5392299) Ampex ID 3736    Tape Media Formatted to Include Multiple, Spaced
Apart System Zones Each for Storing Volume Format Information (US 5446602) Ampex
ID 3738    Systems Zones for Non-Beginning of Tape Operations (US 5872667) Ampex
ID 3759    Tape Volume Partitioning (US 5388012) Ampex ID 3760    Transparent
File Marks (US 5450250)

LICENSES GRANTED

Ampex Corporation owns certain rights of Sweet River Music, Inc. (“Sweet
River”), a California corporation dissolved on September 22, 1982. Sweet River
acts as publisher of a song catalog and receives performance and mechanical
royalties pursuant to certain licensing arrangements.

Patent License Agreements

Consumer and Professional Video Tape Recorder (“VTR”) License Agreement dated as
of April 1, 1986 between Debtor and AISA, as Licensors, and Sony Corporation
(“Sony”), as Licensee (the “1986 License Agreement”).

Consumer VTR License Agreement dated as of January 1, 1995, between Debtor as
Licensor, and Sharp Corporation (“Sharp”), as Licensee.

Consumer VTR License Agreement dated as of February 21, 1995, between Debtor, as
Licensor, and Sanyo Electric Company, Ltd. (“Sanyo”), as Licensee.

Consumer VTR License Agreement dated as of September 16, 1995, between Debtor,
as Licensor, and Funai Electric Company Limited (“Funai”), as Licensee (the
“1995 License Agreement”).

 

Annex 5 to Security Agreement



--------------------------------------------------------------------------------

Consumer VTR License Agreement dated as of April 1, 1996, between Debtor, as
Licensor, and Hitachi, Ltd., as Licensee.

Computer Data Recorder License Agreement dated as of April 1, 1996 between
Debtor, as Licensor, and Hitachi, Ltd., as Licensee.

Consumer VTR License Agreement dated as of December 29, 1996 between Debtor, as
Licensor, and Canon Inc. (“Canon”), a Licensee.

Consumer VTR License Agreement dated as of July 1, 1997, between Debtor, on the
one hand, as Licensor, and Toshiba Corporation, Toshiba Video Products Pte.,
Ltd., and Toshiba Consumer Products (UK) Ltd., on the other hand (collectively,
“Toshiba”), as Licensee.

Consumer VTR License Agreement dated as of April 1, 1998, between Debtor, as
Licensor, and Orion Electric Co., Ltd., as Licensee.

Consumer VTR License Agreement dated as of July 1, 1998, between Debtor, as
Licensor, and Shintom Company Ltd., as Licensee.

First Amendment dated as of June 16, 2000, to the 1995 License Agreement,
between Debtor, as Licensor, and Funai, as Licensee.

Second Amendment dated as of January 1, 2001, to the 1995 License Agreement
between Debtor, as Licensor, and Funai, as Licensee.

Amendment dated as of October 1, 2001, to 1995 License Agreement between Debtor,
as Licensor, and Sharp, as Licensee.

Consumer and Professional VTR and Digital Still Camera (“DSC”) License Agreement
dated as of April 1, 2003, between Debtor, as Licensor, and Matsushita
Electrical Industrial Co., Ltd. and Victor Company of Japan, Ltd., as Licensees.

DVD License Agreement dated as of January 1, 2004, between Debtor, as Licensor,
and Funai, as Licensee.

DSC License Agreement dated April 1, 2004, between Debtor, as Licensor, and
Sanyo, as Licensee.

DSC License Agreement dated as of July 1, 2004, between Debtor, as Licensor, and
Canon, as Licensee.

 

Annex 5 to Security Agreement



--------------------------------------------------------------------------------

DSC License Agreement dated as of September 1, 2004, between Debtor, as
Licensor, and Pentax Corporation, as Licensee.

DSC License Agreement dated as of October 1, 2004 between Debtor, as Licensor,
and Casio Computer Co., Ltd., as Licensee.

DSC License Agreement dated as of October 1, 2004 between Debtor, as Licensor,
and Fuji Photo Film Co., Ltd., as Licensee.

DSC License Agreement dated as of October 1, 2004 between Debtor, as Licensor,
and Funai, as Licensee.

DSC License Agreement dated as of October 1, 2004 between Debtor, as Licensor,
and Konica Minolta Holdings, Inc., as Licensee.

DSC License Agreement dated as of October 1, 2004 between Debtor, as Licensor,
and Nikon Corporation, as Licensee.

DSC License Agreement dated as of October 1, 2004 between Debtor, as Licensor,
and Olympus Corporation, as Licensee.

DSC License Agreement dated as of October 1, 2004 between Debtor, as Licensor,
and Samsung Techwin Co., Ltd., as Licensee.

Amendment dated as of October 1, 2004, to the 1986 License Agreement, between
Debtor, as Licensor, and Sony, as Licensee.

Consumer VTR License Agreement dated as of October 1, 2004, between Debtor, as
Licensor, and Sony, as Licensee.

DSC License Agreement dated as of October 1, 2004 between Debtor, as Licensor,
and Sony, as Licensee.

Consumer VTR License Agreement dated as of June 1, 2005, between Debtor, as
Licensor, and Samsung Electronics Co. Ltd., as Licensee.

 

Annex 5 to Security Agreement



--------------------------------------------------------------------------------

ANNEX 6

LIST OF TRADEMARK AND SERVICE MARK REGISTRATIONS AND APPLICATIONS

FOR TRADEMARK AND SERVICE MARK REGISTRATIONS

See attached for list of trademarks.

 

Annex 6 to Security Agreement



--------------------------------------------------------------------------------

ANNEX 7

LIST OF COMMERCIAL TORT CLAIMS

None.

 

Annex 7 to Security Agreement



--------------------------------------------------------------------------------

ANNEX 8

LIST OF DEPOSIT, SECURITIES AND COMMODITIES ACCOUNTS

 

Debtor

  

Bank Account

  

Bank

  

Account #

Ampex Corporation    Concentration Account    Wells Fargo    4589619709 Ampex
Corporation    Miscellaneous Account    Citibank    96419446 Ampex Corporation
   Payroll Account    Wells Fargo    4950042796 Ampex Corporation   
Disbursement Account    Wells Fargo    4121644058 Ampex Corporation    Utility
Reserve Account    Wells Fargo    4121708184 Ampex Data Systems Corporation   
Lock Box Account    Bank of America    8188400129 Ampex Data Systems Corporation
   Credit Card Account    Wells Fargo    4518053665 Ampex Data Systems
Corporation    Concentration Account    Wells Fargo    4323200196 Ampex Data
Systems Corporation    Payroll Account    Wells Fargo    4323037952 Ampex Data
Systems Corporation    Disbursement Account    Wells Fargo    4121732150 Ampex
Data Systems Corporation    T-Bill Account    Wells Fargo    12718151 Ampex Data
Systems Corporation    Letter of Credit Account    Comerica    1892365022 Ampex
Data Systems Corporation    Money Market Account    Comerica    1892365022

 

Annex 8 to Security Agreement



--------------------------------------------------------------------------------

ANNEX 9

LIST OF CHATTEL PAPER

None.

 

Annex 9 to Security Agreement



--------------------------------------------------------------------------------

ANNEX 10

LIST OF LETTER-OF-CREDIT RIGHTS

None.

 

Annex 10 to Security Agreement



--------------------------------------------------------------------------------

ANNEX 11

LIST OF DOCUMENTS

None.

 

Annex 11 to Security Agreement



--------------------------------------------------------------------------------

ANNEX 12

EXCLUDED FOREIGN SUBSIDIARIES

 

Foreign Subsidiary:

  

Jurisdiction

Ampex Cintas Magneticas, S.A.    Mexico Ampex de Colombia, S.A.    Colombia
Ampex de Mexico, S.A. de C.V. (1)    Mexico Ampex do Brasil Electronica Ltd.   
Brazil Ampex S.A.    Belgium Ampex Europa GmbH    Germany

 

Annex 12 to Security Agreement